Henry, C. J.
At the September term, 1885, of the Shannon county circuit court, the defendant was indicted for grand larceny, alleged and proved to have been committed in August, 1881, and the only question we have to determine is, whether the prosecution was barred by the statute of limitations.
Section 1703, Revised'Statutes, 1879, provides that: “Any person may be prosecuted, tried and punished for any offence punishable with death, or by imprisonment in the -penitentiary during life, at any time after theoffence shall have been committed.” Section 1704, “ No person shall be tried, prosecuted or punished for any felony other than ás specified in the next preceding section, unless an indictment for such offence be found within three years after the commission of the offence. ’ ’ The statute, therefore, barred the prosecution, unless-section 1706 authorized it. That section is as follows : .Nothing contained in the two preceding sections shall avail any person who shall flee from justice. * * * ” *590The testimony proved that defendant, after the commission of the offence in Shannon county, left his home in that county and was not there again until after he was arrested in Howell county on an indictment found against him in Texas county, in May, 1885, for this of-fence. . The court made an order transferring the cause fco Shannon county, and the defendant was taken to, and confined in the jail of Shannon county, until the fourth of August, 1885, when he broke jail and escaped, but .was again arrested about ten days thereafter. Was he a fugitive from justice within the meaning of section 1708 % We are of the opinion that he was. It was not essential that he should have left the state before he could be regarded as a fugitive from justice. One who commits an offence and conceals himself to avoid arrest, is a fugitive from justice. íf he successfully hides or conceals himself so as to evade punishment for his crime, although such concealment may be upon his own premises, he is as much a fugitive from justice as if he had escaped into Canada. We are, therefore, of opinion that the defendant could not avail himself of the statute of limitations.
The judgment is affirmed.
All concur